Title: From George Washington to Horatio Gates, 15 March 1783
From: Washington, George
To: Gates, Horatio


                        
                            Cantonment 15th March 1783
                        
                        Agreeable to the Orders of the 11th instant, the Officers of the American Army being convened, His Excellency
                            the Commander in Chief was pleased to open the meeting with the following address to them on the subject of their being
                            called together which with some other papers were left for the consideration of the Assembly. The Honorable Major General
                            Gates being President.
                        (Here follows the Address.)
                        for address, see GW to the Officers of the Army, 15 March 1783.
                        His Excellency having withdrawn, on a motion, made by General Knox and seconded by General Putnam
                        Resolved,
                        That the unanimous thanks of the Officers of the Army be presented to His Excellency the Commander in Chief,
                            for his excellent address, and the communications he has been pleased to make to them, and to assure him that the Officers
                            reciprocate his affectionate expressions with the greatest Sincerity of which the human heart is capable.
                        The address from the Army to Congress, the Report of the Committee from the Army, and the Resolutions of
                            Congress of the 25th January being read.
                        On a motion by General Putnam, seconded by Genl Hand
                        Voted
                        That a Committee be appointed immediately to draw up some Resolutions, expressive of the business before us,
                            and to report in half an hour, that this Committee consist of one General, one Field Officer, and one Captain. That
                            General Knox, Colonel Brooks and Captain Howard compose the said Committee.
                        The Report of the Committee having been brought in and fully considered Resolved Unanimously That at the
                            commencement of the present War, the Officers of the American Army engaged in the service of their Country from the purest
                            love and attachment to the rights and liberties of human nature, which motives still exist in the highest degree: and that
                            no circumstances of distress or danger shall induce a conduct that may tend to sully the reputation and Glory of which
                            they have acquired at the price of their blood, and eight years faithful services.
                        Resolved Unanimously That the Army continue to have an unshaken confidence in the justice
                            of Congress and their Country, and are fully convinced that the representatives of America will not
                            disband or disperse the Army, untill their Accounts are liquidated. Balances accurately ascertained and adequate funds
                            established for Payment And in this arrangement the Officers expect that the half Pay or a commutation of it, should be
                            efficaciously comprehended.
                        Resolved Unanimously That His Excellency the Commander in Chief be requested to write to His Excellency the
                            President of Congress earnestly entreating the most speedy decision of that Honorable body upon the subjects of our late
                            address, that was forwarded by a Committee of the Army, some of whom are waiting upon Congress for the result. In the
                            alternative of Peace or War, this event would be highly satisfactory, and would produce immediate tranquility in the minds
                            of the Army: and prevent any further machinations of designing men to sow discord between the civil and Military powers of
                            the United States.
                        Resolved Unanimously That the Officers of the American Army view with abhorrence, and reject with disdain the
                            infamous propositions contained in a late anonymous address to the Officers of the Army, and resent with indignation the
                            secret attempts of some unknown persons to collect the Officers together in a manner totally subversive of all discipline
                            and good order.
                        Resolved Unanimously That the thanks of the Officers of the Army be given to the Committee who presented to
                            Congress the late address of the Army, for the wisdom and prudence with which they have conducted that business and that a
                            Copy of the proceedings of this day be transmitted by the President to Major General McDougall, and that he be requested
                            to continue his Solicitations at Congress untill the objects of his mission are accomplished.
                        The Meeting was then desolved.
                        
                            Horatio Gates
                            Major Genl Presdt
                        
                        
                            Copy
                        
                    